                                                                  1   Kent F. Larsen, Esq.
                                                                      Nevada Bar No. 3463
                                                                  2   SMITH LARSEN & WIXOM
                                                                      Hills Center Business Park
                                                                  3   1935 Village Center Circle
                                                                      Las Vegas, Nevada 89134
                                                                  4   Tel: (702) 252-5002
                                                                      Fax: (702) 252-5006
                                                                  5   Email: kfl@slwlaw.com
                                                                      Attorneys for Defendant
                                                                  6   JPMorgan Chase Bank, N.A.
                                                                  7
                                                                  8                              UNITED STATES DISTRICT COURT
                                                                  9                                     DISTRICT OF NEVADA
                                                                 10
                                                                 11   MARIO DIAZ,                         )
                                                                                                          )               Case No. 2:19-cv-00020-JCM-VCF
SMITH LARSEN & WIXOM




                                                                 12                                       )
                                                                                  Plaintiff,              )
                       TEL (702) 252-5002 @ FAX (702) 252-5006
                         HILLS CENTER BUSINESS PARK
                         1935 VILLAGE CENTER CIRCLE




                                                                 13                                       )               STIPULATION AND ORDER
                                                                      v.                                  )               EXTENDING DEADLINE FOR
                               LAS VEGAS, NV 89134




                                                                 14                                       )               DEFENDANT JPMORGAN
                                                                      CHASE, EXPERIAN INFORMATION         )               CHASE BANK, N.A., TO FILE
                                                                 15   SOLUTION, INC.; EQUIFAX             )               A RESPONSE TO PLAINTIFF'S
                                                                      INFORMATION SERVICES, LLC; AND )                    COMPLAINT
                                                                 16   TRANSUNION LLC,                     )
                                                                                                          )               (SECOND REQUEST)
                                                                 17               Defendants.             )
                                                                      ____________________________________)
                                                                 18
                                                                 19          Plaintiff Maria Diaz, (“Plaintiff”), and Defendant JPMorgan Chase Bank, N.A. erroneously
                                                                 20   sued as “Chase” (“Chase”), by and through their respective undersigned counsel, hereby stipulate
                                                                 21   as follows:
                                                                 22          1.     Chase’s deadline to file a response to Plaintiff’s Complaint in this matter shall be
                                                                 23                 extended to Friday, March 29, 2019; and,
                                                                 24          2.      During the pendency of the referenced extension, Chase shall participate in any
                                                                 25                 conference in furtherance of Fed. R. Civ. P. Rule 26(f) and LR 26-1.
                                                                 26   ///
                                                                 27   ///
                                                                 28   ///
                                                                  1          This second request for an extension of time to respond to the Complaint is not intended to

                                                                  2   cause any delay or prejudice to any party, but is intended so the parties may continue to discuss the

                                                                  3   informal resolution of the claims asserted in this case as against Chase.

                                                                  4
                                                                  5   KNEPPER & CLARK, LLC                                  SMITH LARSEN & WIXOM
                                                                  6
                                                                      \s\ Miles N. Clark                                    \s\ Kent F. Larsen
                                                                  7   Matthew I. Knepper, Esq.                              Kent F. Larsen, Esq.
                                                                      Nevada Bar No. 12796                                  Nevada Bar No. 3463
                                                                  8   Miles N. Clark, Esq.                                  1935 Village Center Circle
                                                                      Nevada Bar No. 13848                                  Las Vegas, Nevada 89134
                                                                  9   10040 W. Cheyenne Ave., Suite 170-109                 Ph: (702)252-5002
                                                                      Las Vegas, Nevada 89129                               Fax (702) 252-5006
                                                                 10   Ph: (702) 825-6060                                    Email: kfl@slwlaw.com
                                                                      Fax: (702) 447-8048                                   Attorneys for Defendant
                                                                 11   Email: matthew.knepper@knepperclark.com               JPMorgan Chase Bank, N.A.
                                                                      Email: miles.clark@knepperclark.com
SMITH LARSEN & WIXOM




                                                                 12                                                         Dated: February 20, 2019
                                                                      David Krieger, Esq.
                       TEL (702) 252-5002 @ FAX (702) 252-5006
                         HILLS CENTER BUSINESS PARK
                         1935 VILLAGE CENTER CIRCLE




                                                                 13   Nevada Bar No. . 9086
                                                                      HAINES & KRIEGER
                               LAS VEGAS, NV 89134




                                                                 14   8985 S. Eastern Avenue, Suite 350
                                                                      Henderson, Nevada 89123
                                                                 15   Ph: (702) 880-5554
                                                                      Fax: (702) 385-5518
                                                                 16   Email: dkrieger@hainesandkrieger.com
                                                                 17   Attorneys for Plaintiff
                                                                      Mario Diaz
                                                                 18
                                                                      Dated: February 20, 2019
                                                                 19
                                                                 20                                                ORDER
                                                                 21
                                                                             IT IS SO ORDERED.
                                                                 22
                                                                                                 21st         February
                                                                 23                  Dated this _____ day of __________________, 2019.
                                                                 24
                                                                 25                                                 UNITED STATES MAGISTRATE JUDGE
                                                                 26
                                                                 27
                                                                 28
                                                                                                                      -2-
